Citation Nr: 1727391	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970, with confirmed service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Board finds additional development is warranted before the claim on appeal may be decided. 

The Veteran contends that he has PTSD due to stressors while serving in the Republic of Vietnam.  He indicated that he performed perimeter security duties and was exposed to combat situations while protecting the base.  The Board notes that service personnel records verify the Veteran served as an aircraft fuel systems mechanic and was stationed in Vietnam from October 1968 to September 1969.  In addition, VA medical records indicate the Veteran was positively screened for and diagnosed with PTSD in January 2011.

Initially, the Board finds a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In July 2011, the Veteran submitted authorization to release private medical records from Delta Behavioral Health in Wilmington, North Carolina.  To date, no attempts have been made to obtain these private mental health records.  On remand, additional development is warranted so that the Veteran may identify any relevant, outstanding treatment records, to include any private treatment records from Delta Behavioral Health.  In addition, the Veteran's representative indicated in an April 2017 informal hearing presentation that the Veteran received ongoing treatment for PTSD at the Fayetteville VA Medical Center.  As such, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

The Board also finds the claim must be remanded in order to obtain a VA examination and opinion addressing whether the Veteran has a diagnosis of PTSD that is related to active service.  Since the May 2011 VA examination when the examiner found no diagnosis of PTSD or any other psychiatric disability, the Veteran has provided additional statements on the nature of his Vietnam stressors, to include perimeter duty, and has contended that he was not examined under the more favorable regulations pertaining to stressors that were implemented in 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304 (f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  In addition, the Veteran's representative reported that the June 2011 examination lasted approximately fifteen minutes, noted that the Veteran received ongoing mental health treatment for a diagnosis of PTSD, and requested a new examination under the criteria set forth in the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  Based on the foregoing, the Board finds an additional VA examination and medical opinion is also warranted.  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since January 2011.

2.	Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD, to specifically include Delta Behavior Health.  After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran and his representative so notified.

3.	After completing any records development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed PTSD. The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

(a) Following examination of the Veteran and review of the record, the examiner should confirm or rule out whether the Veteran has had a diagnosis of PTSD under DSM-IV or DSM-5 during the period of the claim (since approximately 2011).  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor or stressors upon which the diagnosis is based.  The examiner should then address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD due to a reported in-service stressor (to include stressful incidents in the Republic of Vietnam) specifying the stressor or stressors relied upon for this opinion.

If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.  If any opinion cannot be offered considering both the DSM-IV and DSM-V the reason for this should specifically be stated.  For example, is there a deficiency in the knowledge of the examiner, medical science in general, the record before the examiner, etc.?  

(b) For any psychiatric disability other than PTSD present during the period of the claim (since approximately 2011), the examiner is directed to express whether it is as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to active service, to include stressful incidents in the Republic of Vietnam.

A rationale for all opinions expressed must also be provided.  

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




